Court of Appeals
                         Fifth District of Texas at Dallas
                                          MANDATE

TO THE 282ND JUDICIAL DISTRICT COURT OF DALLAS COUNTY, GREETINGS:

Before the Court of Appeals for the Fifth District of Texas, on the 3rd day of April, 2015, the
cause on appeal to affirm between

KEVIN LAMONT GARDEN, Appellant                       On Appeal from the 282nd Judicial District
                                                     Court, Dallas County, Texas
No. 05-13-01507-CR          V.                       Trial Court Cause No. F10-57354-S.
                                                     Opinion delivered by Justice Schenck,
THE STATE OF TEXAS, Appellee                         Justices Lang and Stoddart participating.

was determined; and this Court made its order in these words:

    Based on the Court’s opinion of this date, the trial court’s judgment adjudicating guilt is
MODIFIED as follows:

       The section entitled “Fine” is modified to show “None.”

       As modified, we AFFIRM the trial court’s judgment adjudicating guilt.

        WHEREFORE, WE COMMAND YOU to observe the order of the Court of Appeals
for the Fifth District of Texas, in this behalf, and have it duly obeyed and executed.

       WITNESS the HON. CAROLYN WRIGHT, Chief Justice of the Court of Appeals, with
the Seal thereof affixed, at the City of Dallas, this 16th day of October, 2015.




                                                                       LISA MATZ, Clerk